   Case: 1:05-cr-00472 Document #: 877 Filed: 09/02/20 Page 1 of 3 PageID #:6120




                            UNITED STATES DISTRICT COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                 EASTERN DIVISION

UNITED STATES OF AMERICA,                     )
                                              )
                       Plaintiff,             )
                                              )
       vs.                                    )       No. 1:05-cr-00472-15
                                              )
PHILLIP KING                                  )
                                              )
                       Defendants.            )

    DEFENDANT PHILLIP KING’S MOTION FOR REDUCTION OF SENTENCE/
      COMPASSIONATE RELEASE PURSUANT TO 18 U.S.C. § 3582 (c)(1)(A)

        NOW COMES the Defendant, Phillip King, by and through his attorney, Jonathan D.
Feldman, and hereby requests this Honorable Court grant his motion to modify an imposed term
of imprisonment due to extraordinary and compelling reasons, pursuant to 18 U.S.C. § 3582 (c)
(1)(a) and in support states as follows:

1. Defendant Phillip King is currently an inmate in the Bureau of Prisons, at the Federal
   Correctional Institution Gilmer, West Virginia, where he is serving a 217 months sentence
   imposed by the Honorable Judge Darrah as a result of his acceptance of responsibility and
   plea to count 1 of the indictment in the above captioned case for his role in a drug conspiracy
   case (See Attached Exhibit of Judgment).
2. Not only did Defendant fully accept responsibility for his conduct, but he also provided
   substantial assistance to the Government, assisting officers and agents significantly in their
   investigations into other conduct related to this case.
3. The Bureau of Prisons website currently lists Defendant as inmate register number
   31880-112, with a project release date of April, 16, 2021.
4. Although Defendant is nearing the end of his sentence, there exists extraordinary and
   compelling reasons to pray that this Honorable Court modify the prison sentence and allow
   for Defendant’s release from Prison now, prior to his release date, based on the fact that
   Defendant’s father, Dexter King, is nearing the end of his life due to Parkinson’s disease and
   Case: 1:05-cr-00472 Document #: 877 Filed: 09/02/20 Page 2 of 3 PageID #:6121




   congestive heart failure, and there exists a significant likelihood that he may not be alive
   when Defendant is currently scheduled to be released in April, 2021 (See Attached Medical
   documents).
5. As defined by 18 U.S.C. § 3582 (c)(1)(a), the fact that Defendant, as of the writing of this
   motion, has served the significant majority of his sentence combined with the fact that he
   prays to be at his father’s side as he nears the end of his life, represents an extraordinary and
   compelling reason to ask this Court to modify the sentence to permit this to happen.
6. It must be noted that Defendant is not a danger to the community, the underlying offense is
   not known to have had any allegations of violence attached to it, and after serving a lengthy
   sentence of imprisonment, Defendant has every incentive to abide by all conditions that he
   proposes allowing for his release and ability to be by his father’s side as he approaches the
   end of his life.
7. Defendant proposes to serve the remainder of his sentence at home with his wife at 3701
   West 63rd street, in Los Angeles, California, zip code 90043, to be near his father in
   Lancaster, California (approximately 60 miles) while he receives in home end of life hospice
   care.
8. Defendant prays that he be permitted to serve the remainder of his sentence on home
   monitoring and be allowed visits, including overnight visits if permitted, to his father’s
   bedside at his parent’s home in Lancaster, California.
9. The address of his parents is 818 e. Pondera, Lancaster, California, 93535.
10.Although Defendant himself does not have any significant medical risk factors that could lead
   to a more serious outcome should be contract the Covid 19 Virus, his gravely ill father does.
11. It should be noted that the required constant presence of hospice nurses who provide him
   bedside around the clock care coming into his father’s home adds a risk of viral transmission
   during the Covid 19 pandemic, this very presence of these nurses providing such care are
   what is keeping his father alive.
12. Still, the possibility of Defendant not seeing his father before he passes from any of the
   aforementioned causes weights heavily on Defendant each and every day.
13.In addition, Defendant’s wife Silvia was pregnant with Defendant’s now fifteen year old
   Case: 1:05-cr-00472 Document #: 877 Filed: 09/02/20 Page 3 of 3 PageID #:6122




   daughter, Sky King, when he was taken into custody for the above captioned matter.
14.As a result of this case and his lengthy incarceration, Defendant has never been able to spend
   any significant personal time with his daughter, something he has long looked forward to
   being able to do and would immediately begin upon his proposed release that he prays for
   now.
15.It is the undersigned counsel’s understanding that more than 30 days has passed from the
   receipt by the Warden of Defendant’s administrative request for compassionate release.
16.This court has the statutory authority and Defendant prays that this Court uses it to allow
   Defendant’s early release from prison for the principle purpose of being at his father’s
   bedside as he approaches the end of his life.


        WHEREFORE, Defendant Phillip King prays that this Honorable Court consider the
above described extraordinary and compelling reasons listed and grant his motion for sentence
modification and permit him to finish his sentence on home confinement with visits to his
father’s bedside while receiving home hospice care.

                                                                     Respectfully Submitted,
                                                                     /s/Jonathan Feldman
                                                                     For Phillip King
Jonathan Feldman
70 e. Lake st. Suite 1220
Chicago, Il 60601
312 952 5172
jdfeldmanlaw@gmail.com

                                  CERTIFICATE OF SERVICE
I, Jonathan Feldman, as Attorney for Phillip King, hereby certify that I have served all parties of
record by following Defendant’s Motion for Sentence Modification due to his father’s ailing
health by filing it electronically on September 2, 2020 via the CM/ECF system.

                                                                             /s/Jonathan Feldman
                                                                             Attorney at Law
                                                                             September 2, 2020
